           Case 1:18-cv-08280-KPF Document 22 Filed 01/04/19 Page 1 of 2




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey




MEMO ENDORSED
                                                                                  VIA CM/ECF Only



                                                                 January 3, 2019

U.S. District Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Courtroom 618
New York, New York 10007

Re:     Deleston v. Kallejon Corp. d/b/a El Kallejon, et al., Case No.: 18-cv-8280 (KPF)

Dear Judge Failla:

         This office represents the Plaintiff Jermaine Deleston(“Plaintiff”) in connection with the
above-referenced action. Respectfully, I write to request an adjournment of the initial pretrial
conference (“IPTC”) scheduled for February 20, 2019 at 2:30 pm. Our request for an
adjournment is requested because I am the handling attorney and will be traveling out of state on
that date, including the dates February 13, 2019 through February 26, 2019. This is our first
request for an adjournment of this conference, and the request will not prejudice any of the
parties or affect any other scheduled dates. It is therefore respectfully requested that Your Honor
reschedule the conference to a date of a convenience on or after February 27, 2019. In addition,
it is respectfully requested that all other filing deadlines in conjunction with the initial pretrial
conference also be adjourned to coincide with the new conference date.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
         Case 1:18-cv-08280-KPF Document 22 Filed 01/04/19 Page 2 of 2

Application GRANTED. The initial pretrial conference previously
scheduled for February 20, 2019, is hereby ADJOURNED until March 7, 2019,
at 4:30 p.m.

Dated:     January 4, 2019                 SO ORDERED.
           New York, New York



                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
